NONPRECEDENTIAL
                                 DISPOSITION
                       To be cited only in accordance with
                                Fed. R. App. P 32.1




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                 January 4, 2007

                                     Before

                   Hon. JOHN L. COFFEY, Circuit Judge

                   Hon. KENNETH F. RIPPLE, Circuit Judge

                   Hon. MICHAEL S. KANNE, Circuit Judge

No. 04-2151
                                              Appeal from the United States
UNITED STATES OF AMERICA,                     District Court for the
    Plaintiff-Appellee,                       Northern District of Illinois, Eastern
                                              Division
      v.
                                              No. 03 CR 1061
PETER R. MACARI,
    Defendant-Appellant.                      Suzanne B. Conlon,
                                              Judge.


                                   ORDER

       The district court sentenced Peter R. Macari to 46 months’ imprisonment
with 36 months of the sentence to be served concurrently with a 10 year state
sentence and the remaining 10 months to be served consecutively to his state
sentence for conspiracy to travel interstate to promote arson and aiding and
abetting travel in interstate commerce to promote arson. On limited remand under
United States v. Paladino, 401 F.3d 471 (7th Cir. 2005), the district judge stated
that even if she had known that the Sentencing Guidelines were advisory and not
mandatory, United States v. Booker, 543 U.S. 220 (2005), she would have imposed
the same sentence (which was at the low end of the guideline range). We have
No. 04-2151                                                               Page 2



invited both parties to respond to the district court’s statement, but only the
government has done so. Mr. Macari has therefore shown no reason why the
sentence, which is presumed reasonable under United States v. Mykytiuk, 415 F.3d
606 (7th Cir. 2005), should not stand, and our own review shows none.

                                                                    AFFIRMED.